DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The instant application identifies itself as a CON of application 14/209,711 which claims priority of 61/786,022. However, the specification includes subject matter not supported by these priority documents. Specifically, Par. 0009 contains subject matter directed toward embodiments which were not supported including the instantly claimed invention. Par. 0009, as amended, seeks to extend written description support to a new embodiment having “[i]n some examples, the balloon exhibits less than a 3N increase mean straightening force when inflated across the working pressure range and the medical balloon exhibits less than a 10N mean straightening force when inflated at the rated burst pressure while in a curved configuration requiring 16% total strain.” However, this collection of parameters was not present in the originally filed written description – specifically the written description of 14/209,711 and provisional priority document 61/786,022. The instant section contains substantial subject matter missing from the “examples” given elsewhere in the specification (see originally filed Par. 0008, 0009, 0116, and see also originally filed Clm. 98, 97 and 152, 150 of 14/209,711).
The breadth of this new example, appeared to largely intended to be derived from originally filed Claims 98 and/or 152 of 14,209,711 CANNOT exceed the breadth of the originally filed written description. To the extent that these various balloon configurations are defined primarily with the results of experimental validation, and not specifically their material composition or precise structure, it must be presumed that the various experimental results are not mix and match whereby the claimed results are supported irrespective of specific qualities of the balloon(s) tested to achieve these results.

Claim 98 (by virtue of its dependency on Claim 97) requires:
“A medical balloon comprising a balloon comprising a polymeric material, the balloon having a nominal diameter between 9 mm to 12 mm and a nominal pressure at or below 6 atm, where the balloon exhibits less than a 3N increase in mean straightening force when inflated from a pressure of 5 atm to 8 atm while in a curved conformation requiring 16% total strain…
where the balloon exhibits a mean straightening force less than 10 N at a pressure of 8 atm while in a curved conformation requiring 16% total strain.” [emphasis added].

Claim 152 (by virtue of its dependency on Claim 150) requires:
“ A medical balloon comprising a semi-compliant to non-compliant balloon comprising a polymeric material, the balloon having a nominal diameter between about 9 mm to about 12 mm and a working pressure range that spans a nominal inflation pressure to a rated burst pressure, where the balloon exhibits less than a 3N increase in mean straightening force when inflated across the working pressure range while in a curved conformation requiring 16% total strain…

where the balloon exhibits a mean straightening force less than 10 N at the rated burst pressure while in a curved conformation requiring 16% total strain.

As such, any amendments to the specification attempting to include the subject matter from the originally filed claims of 14/209,711 require ALL present limitations to derive original written description support.


Furthermore, Par. 0009 also includes new subject matter which was previous raised in the Non-Final Office Action, but has not been struck from the instant specification:
“In some examples, the medical balloon may exhibit less than a 12N mean straightening force when inflated across the working pressure range while in a curved configuration requiring 16% total strain.”

	Originally filed Claims 115 and 170 of 14/209,711 do not provide support for such broad examples. This section of the specification must either be canceled or amended to include EACH AND EVERY limitation recited in the originally filed claims (including the parent claims from which Claims 115 and 170 depend).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 4-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, inasmuch as the instant application claims status as a CON of US 14/209,711 which does not support the breadth of the instantly claimed invention.
Specifically, Claim 1 – as currently presented – requires “a medical balloon comprising: 
a balloon wall comprising a porous material;
a nominal diameter of between about 9mm to about 12mm and a working pressure range that spans a nominal inflation pressure to a rated burst pressure, where the balloon exhibits less than a 3N increase mean straightening force when inflated across the working pressure range and wherein the medical balloon exhibits less than a 10N mean straightening force when inflated at the burst pressure while in a curved configuration requiring 16% total strain.”
The originally filed Claims 98 or 152 (of 14/209,711) appear to be intended to provide support for the instant claims, however the pending claims lack substantial limitations found in those originally filed claims. It is not believed that Applicant was in possession, either actually or constructively, of such a broadly claimed invention at the time of filing. To the extent that the instantly claimed balloons are primarily defined by their experimental testing results, Applicant has not demonstrated support that balloons having the broader parameters had been tested to achieve the same results as demonstration of support for a species does not necessarily demonstrate support for the entire genus – particularly where the invention is defined by experimental outcomes which would not be certain, or even expected, to occur across the broader genus.


Claim 98 (by virtue of its dependency on Claim 97) requires:
“A medical balloon comprising a balloon comprising a polymeric material, the balloon having a nominal diameter between 9 mm to 12 mm [note that the instant Claim 1 uses the broader “about”] and a nominal pressure at or below 6 atm, where the balloon exhibits less than a 3N increase in mean straightening force when inflated from a pressure of 5 atm to 8 atm while in a curved conformation requiring 16% total strain…
where the balloon exhibits a mean straightening force less than 10 N at a pressure of 8 atm while in a curved conformation requiring 16% total strain.” [emphasis added to point to subject matter missing from originally filed Claim 98 in instantly filed Claim 1].

Claim 152 (by virtue of its dependency on Claim 150) requires:
“ A medical balloon comprising a semi-compliant to non-compliant balloon comprising a polymeric material, the balloon having a nominal diameter between about 9 mm to about 12 mm and a working pressure range that spans a nominal inflation pressure to a rated burst pressure, where the balloon exhibits less than a 3N increase in mean straightening force when inflated across the working pressure range while in a curved conformation requiring 16% total strain…
where the balloon exhibits a mean straightening force less than 10 N at the rated burst pressure while in a curved conformation requiring 16% total strain. [emphasis added to point to subject matter missing from originally filed Claim 98 in instantly filed Claim 1].

Deletion of an original limitation may, under certain circumstances, constitute new matter, when said deletions call into question whether Applicant was in fact in possession (either actually or constructively) of the broader claimed invention at the time of filing – see PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 USPQ2d 1344, 1353 (Fed. Cir. 2002), Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998), and Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998).
To the effect that these balloons are defined by their experimental testing results there is no showing that these broader claimed balloons, omitting numerous structural limitations, would produce the same results.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-13, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0306700 (“Miyata”), U.S. Publication No. 2006/0136032 (“Legarda”), and Bend Sweep Angle and Reynolds Number Effects on Hemodynamics of S-shaped Arteries (“Niazmand”).
	Regarding Claims 1, 6, Miyata discloses a medical balloon (1) comprising:
	A balloon wall (5);
	having a variable nominal diameter selected based upon the vascular diameter and length of a stenosed site of a patient (Par. 25), whereby a working pressure range spans between a nominal inflation pressure (i.e. the inflation pressure required to cause the catheter to assume the curved configuration – see Figs. 2) and a rated burst pressure (while not explicitly discussed by Miyata there necessarily exists a ‘rated burst pressure’ for the balloon that corresponds to the maximum pressure the balloon wall can withstand), wherein the balloon is configured to be conformable to the curved vessel in which the catheter is inserted (see Par. 10 and 11) such that it resists any tendency to straighten across the working pressure – which would thereby constitute the construction of less than a 10N mean straightening force at a rated burst pressure (as well as less than a 3N increase in mean straightening force at the working pressure range).
Miyata discloses the invention substantially as claimed except that the balloon wall is formed of a porous material. However, Legarda describes a balloon catheter (Fig. 1) having a balloon wall which is formed of a porous polymeric material including a highly fibrillated ePTFE material (Abstract; Par. 8, 9, 23) such that the porous material(s) give variable tensile strength properties. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the balloon of Miyata to comprise a porous ePTFE material, as disclosed by Legarda, in order to provide a known, specific material demonstrated by the prior art to be suitable for an angioplasty balloon, whereby the material provides desirable variable tensile strength properties to the balloon. It has been held that selecting a known material based on its art recognized suitability requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.
Miyata discloses the invention substantially as claimed except that the balloon as a nominally inflated diameter of between about 9mm to 12mm. However, as noted above, Miyata contemplates that the diameter of the balloon can be altered in accordance with vascular dimensions (Par. 25). Likewise Legarda describes a coronary angioplasty balloon (Fig. 1) which can have a nominal inflated diameter of about 2 to 10mm (Par. 35), a substantial overlap with the range claimed by Applicant. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the balloon of Miyata to assume a nominal inflated diameter of about 9mm to about 10mm, values within the range described by Legarda, in order to select known inflated diameters determined in the prior art to be useful for selecting an appropriately sized balloon for a particularly sized portion of the vasculature during a PTCA procedure.
Miyata discloses the invention substantially as claimed except that the curved configuration requires 16% total strain. As defined by the specification the ‘total strain’ exhibited by the catheter is the combination of compressive strain and tensile strain (Par. 65), i.e. the strain of the elongated outer arc summed with the strain of the compressed inner arc denoted by their deviation from the straight configuration of the catheter. As such, the total strain is dependent on the radius of curvature of the balloon whereby Miyata defines potential values and indicates that the degree of curvature is dependent on the shape of the vessel to be dilated in order to ensure that the balloon conforms to the shape of the vessel (Abstract; Par. 8, 25, 33). Given the greatly varied observed radii of curvature of the coronaries (see Niazmand, Abstract; Fig. 1, Fig. 2, Fig. 3, Fig. 4) Examiner submits that there exists an obvious scenario wherein the balloon is formed so as to assume a curved configuration corresponding to the radius of curvature of the artery into which the balloon is inserted whereby the curvature exhibits a total strain of 16% when the balloon is induced to conform to said curvature.
Regarding Claim 4, Examiner submits that the instant claim only establishes an experimental testing procedure (i.e. three-point bending) for determining the mean straightening force, whereby the specific procedure of testing is not held to materially affect the physical structure of the balloon.
Regarding Claim 5, Miyata discloses that the balloon is to remain kink-free when inflated in the curved configuration (see Fig. 2d).
Regarding Claims 8 and 9, Miyata, as modified by Legarda, discloses that the porous material comprises a node and fibril microstructure (Par. 12).
Regarding Claim 10, 11, Miyata, as modified by Legarda, discloses the porous material may comprise ePTFE or polyethylene (Abstract; Par. 8, 9, 23).
Regarding Claims 12 and 13, Miyata, as modified by Legarda, discloses the balloon should be induced to inflate via a compliant bladder (24) provided under the porous balloon, whereby the compliant bladder is elastomeric (Par. 23).
Regarding Claims 16-17, Miyata, as modified, discloses the invention substantially as claimed except that the device explicitly incorporates an “endovascular medical device” disposed about the balloon. However, Legarda discloses that such balloon catheters may be used to deliver endovascular stents (32) disposed about the balloon in a delivery configuration. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a stent in association with the invention of Miyata, as disclosed by Legarda, in order to allow the dilated blood vessel to be stented to remain open after dilation.
Claims 2, 7, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0306700 (“Miyata”), U.S. Publication No. 2006/0136032 (“Legarda”), and Bend Sweep Angle and Reynolds Number Effects on Hemodynamics of S-shaped Arteries (“Niazmand”) as applied above, and further in view of U.S. Patent No. 5,858,990 (“Walsh”).
Regarding Claims 2, 7, and 14, Miyata discloses the invention substantially as claimed except that the working pressure is between about 5 ATM and about 8 ATM. However, Walsh discloses that in balloon angioplasty balloons it is known to inflate the balloon to a nominal inflation pressure of 6ATM (a value within 5 and 8 ATM) (see Par. 14 and 54). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the balloon of Miyata to have a nominal inflation pressure of 6 ATM, as disclosed by Walsh, in order to provide lower pressures for more delicate or compromised vasculature to avoid damage to the vascular wall, whereby nominal inflation pressures less than 6 ATM (including 5.999… ATM) would have been obvious when adapting the device to various other animal models requiring different stenting/expanding forces due to differences in vasculature geometry and tissue composition.
Claims 15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0306700 (“Miyata”), U.S. Publication No. 2006/0136032 (“Legarda”), and Bend Sweep Angle and Reynolds Number Effects on Hemodynamics of S-shaped Arteries (“Niazmand”) as applied above, and further in view of U.S. Publication No. 2001/0035456 (“Lennox”).
Regarding Claim 15, Miyata, as modified, discloses the invention substantially as claimed except that the balloon has a drug coating on a surface thereof. However, such drug coatings are notoriously well-known in the art, for example, Lennox describes such a coating used to allow the balloon to deliver an agent to the vascular wall (Par. 4, Clm. 25). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the balloon of Miyata with a drug coating, as disclosed by Lennox, in order to allow for localized delivery of a variety of agents to the vascular wall depending on the specific circumstances of the interventional procedure to be performed.
Regarding Claim 18, Miyata, as modified, discloses the invention substantially as claimed except that the stent is a segmented stent comprising a plurality of stent members. However, such stents are well-known in the art (see Lennox, Fig. 5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a segmented stent in the specific implementation of modified Miyata, as disclosed by Lennox, thereby only achieving the expected results of selecting a specific, known stent construction useful for expanding in vivo and stenting open a dilated blood vessel in a known and predictable manner.


Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. 
Applicant alleges support for the instant amendments to the specification based upon Clm. 150 and 152 of US 14/209,711. However, as noted above, substantial subject matter deemed to be necessary for completely defining the provided “example” has been omitted from the amended section of the specification. Furthermore, the specification still includes noted subject matter directed toward a 12N embodiment that exceeds the breadth of the originally filed claims of the parent application and has not been addressed by Applicant.
Applicant alleges support for the instant claims based on Clm. 150 and 152 of US 14/209,711. However, as noted above, amended Claim 1 still lacks limitations found with respect to these originally filed claims.
Claim 152 (by virtue of its dependency on Claim 150) requires:
“ A medical balloon comprising a semi-compliant to non-compliant balloon comprising a polymeric material, the balloon having a nominal diameter between about 9 mm to about 12 mm and a working pressure range that spans a nominal inflation pressure to a rated burst pressure, where the balloon exhibits less than a 3N increase in mean straightening force when inflated across the working pressure range while in a curved conformation requiring 16% total strain [note the lack of this qualifier in defining the 3N mean straightening force in Claim 1]…
where the balloon exhibits a mean straightening force less than 10 N at the rated burst pressure while in a curved conformation requiring 16% total strain. [emphasis added to point to subject matter missing from originally filed Claim 98 in instantly filed Claim 1].
Examiner suggests that should Applicant desire to demonstrate satisfaction of the written description requirement based upon originally filed claims, claim 1 should be amended to include, inter alia, the subject matter of Claims 152 (and 150) verbatim without any omitted limitations. In the instant case “semi-compliant to non-compliant… polymeric material” is understood (without contrary direction from the specification) to be a requirement to obtain the instantly claimed experimental results in accordance with the embodiment(s) enumerated in the originally filed claims of the parent application, likewise the curved conformation requiring 16% total strain is understood to be a necessary parameter for achieving the “less than 3N increase in mean straightening force when inflated across the working pressure range”. While this limitation (RE: a curved configuration requiring 16% total strain) is recited in association with the limitation of 10N of less mean straightening force at the burst pressure this “while” there is no sense, by rule of grammar, that the “while” conditional should also modify the preceding “less than 3N increase mean straightening force…” clause.
Rather the broadest interpretation of the claim grammar would present two clauses which are merely joined together owing to the fact that a claim must be a single sentence without implying that the clauses are necessarily dependent upon one another. In other words, a plain reading of the claim text would suggest:
The balloon must exhibit less than a 3N increase mean straightening force when inflated across the working pressure range;
And separately, the balloon must exhibit less than a 10N mean straightening force when inflated at the rated burst pressure while in a curved configuration requiring 16% total strain.
Applicant argues “Miyata fails to recite or suggest that there is no straightening force imparted onto the balloon 5 while the balloon 5 is inflated across with working pressure”. However, Applicant’s analysis ignores Par. 10 and 11 of Miyata as cited by Examiner.
Here Miyata recites:
[0010] A balloon catheter according to the present invention includes a long shaft having an inner pipe and an outer pipe, and a balloon provided at a distal end of the shaft. A distal end of the balloon is connected to the inner pipe in a fluid-tight manner. A proximal end of the balloon is connected to the outer pipe in the fluid-tight manner. The balloon is inflated and deflated in accordance with pressure of fluid supplied to an inside of the balloon through a space formed between the inner pipe and the outer pipe. The balloon is molded in advance such that the balloon is inflated by pressure only to an extent in which a film of the balloon is not stretched, such that the balloon becomes a curved shape having a curved part between the proximal end and the distal end of the balloon, and such that the balloon, when deflated, is folded so as to be in a straight shape, in which the curved part is hidden, and wound around the inner pipe.
[0011] According to the balloon catheter constituted as above, the shape of the balloon when inflated has a curved part between the proximal end and the distal end of the balloon, which allows the balloon to be inflated at a proper indwelling position even in a largely curved blood vessel without forcibly bending the balloon. Therefore, even if a blood vessel is largely curved, appropriate angioplasty can be performed on a narrowed site. In addition, unlike the case with a straight-shaped balloon, the top end of the balloon is adapted so as not to be pressed against a blood vessel wall. Therefore, damage to a blood vessel wall is not likely to be caused, and a curved blood vessel is not likely to be forcibly stretched and straighten. [emphasis added].
Further analysis not addressed by Applicant includes citation toward the Abstract, Par. 8, 25, and 33 of Miyata. Here Miyata recites:
[Abstract]
A balloon catheter comprises a long shaft including an inner pipe and an outer pipe, and a balloon provided at a distal end of the shaft, a distal end of the balloon being connected to the inner pipe, a proximal end of the balloon being connected to the outer pipe, and the balloon being inflated and deflated according to pressure of fluid supplied to an inside of the balloon. The balloon is molded in advance such that the balloon is inflated by pressure only to an extent in which a film of the balloon is not stretched, such that the balloon becomes a curved shape having a curved part between the proximal end and the distal end of the balloon, and such that the balloon, when deflated, is folded so as to be in a straight shape, in which the curved part is hidden, and wound around the inner pipe.
[0008] 
The present invention is made so as to solve the above-described problems. The purpose of the present invention is to provide a balloon catheter capable of expanding a narrowed site of a blood vessel in the in vicinity of a curved part of the blood vessel, and of adapting the shape of the balloon to the shape of the curved part of the blood vessel without performing delicate control.
[0025] 
The balloon 5 is a hollow body formed by a film made of polyamide (polyamide 12), and is adopted so as to be inflated and deflated in accordance with the pressure of fluid supplied to the inside of the balloon 5. As shown in FIG. 1, when the balloon 5 is inflated, the balloon 5 has a shape having a curved part between the proximal end and the distal end of the balloon 5. The curve direction and the angle of the curved part are determined by the shape of the process mold (die) used when the balloon 5 is formed. The angle is determined to be a specific angle selected from in range of 45-135.degree. If a balloon is made of a film material that can be easily stretched, the balloon film is stretched in accordance with pressurization, and, as a result, the curve direction and the angle of the above-described curved part are likely to be changed. Therefore, in the present embodiment, the balloon film is made of a material, having a stretchability no greater than 200% when the balloon is inflated by pressure of 1.5 MPa, so as to limit the stretching of the balloon film, and to maintain the curve direction and the angle of the curved part. An example of such material is any of polyamide, polyamide elastomer, polyethylene terephthalate, polyester elastomer, and polyurethane. Particularly, a preferable material has properties in which a tensile strength is 30N/cm.sup.2 and above, a stretchability is no greater than 600%, and Shore hardness is 50D and above. The balloon 5 has an outer diameter selected from one of 3.0 mm, 4.0 mm, and 5.0 mm, and a length selected from one of 20 mm and 40 mm. Balloons 5 in different sizes are prepared so that one of the balloons 5 in the optimal size can be selected in accordance with the vascular diameter and the length of a narrowed site of a patient. Materials used for forming the balloon 5 may be polyamide, polyamide elastomer, polyethylene terephthalate, polyester elastomer, and polyurethane.
[0033] 
Moreover, even if the internal pressure of the balloon 5 is increased, the curve angle of the balloon 5 is maintained, and the length and the diameter of the balloon 5 are not substantially changed. Therefore, unlike a balloon whose curve angle and the diameter are changed in accordance with the internal pressure, the balloon 5 can be inflated so as to become a predetermined curved shape without delicately controlling the internal pressure of the balloon 5. As a result, the curved shape of the inflated balloon 5 can be easily optimized, extra effort is not required for delicately controlling the inner pressure of the balloon 5 on a medical site, which allows the balloon 5 to be easily handled without a skilled operator.
	Applicant’s argues “there appears to be portions of the balloon 5 that are straight even after inflation of the balloon 5, suggesting that the balloon 5 of Miyata does have a straightening force imparted on it during inflation across the working pressure”. However, this is not persuasive. Examiner first notes that Applicant’s analysis is based solely artistic interpretation of Figures 2C and 2D which provide a schematic type drawing that cannot necessarily be relied upon to suggest a completely accurate representation of what the balloon disclosed by Miyata actually looks like when inflated, particularly when Applicant’s conclusions are not based upon accompanying descriptive text of the specification. Rather the figures must be interpreted in light of the specification and attention is directed toward the reproduced sections of Miyata above.
Furthermore, the presence of “straight” portions in the inflated configuration is not evidence of the presence of a mean “straightening force”, rather it would be understood that such a “straightening force” refers to forces exhibited upon the balloon which resist curvature in the assumed inflated configuration and seek to cause the balloon to reassume a straight configuration. To the extent that the balloon of Miyata is designed to assume a naturally curved configuration, when inflated, there will be no tendency/force seeking to return the balloon back to the straightened configuration.
Applicant’s analysis ignores the above cited portions of the specification and abstract of Miyata which make it clear that the balloon, when inflated, does not exhibit a “mean straightening force”, but rather naturally adapts/conforms to the shape of the targeted blood vessel area without imparting ANY straightening forces to the vasculature. Subjecting the balloon of Miyata to assume its natural inflated curvature at a “curved configuration requiring 16% total strain” is met by obvious modifications to account for the varied shape/dimensions/physiology of the vasculature (see Niazmand, Abstract, Fig. 1-4), whereby “total strain” is defined in the instant specification (Par. 65) as the strain of the elongated outer arc summed with the strain of the compressed inner arc denoted by their deviation from the straight configuration of the catheter. As such, the total strain is dependent on the radius of curvature of the balloon whereby Miyata defines potential values and indicates that the degree of curvature is dependent on the shape of the vessel to be dilated in order to ensure that the balloon conforms to the shape of the vessel (Abstract; Par. 8, 25, 33).
	Examiner submits that Applicant’s remarks/arguments have not overcome the prima facie case for non-patentability presented in the above Office Action, whereby such a burden is particularly high where an invention is defined not based on a specific and particular structure or material, but rather experimental results. The patent office is not an experimental testing facility and is unable to construct prior art balloons in accordance with their discussed features and inclusive to various obvious modifications thereto as suggested by the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/06/2022